PER CURIAM.
Because the notice of appeal was not timely filed, this court is without jurisdiction to review the order terminating parental rights. We note that appellant has an available remedy. See In the Interest of E.H., 609 So.2d 1289 (Fla.1992) (holding that the proper method by which to seek a belated appeal in a termination of parental rights case based on counsel’s failure to timely file a notice of appeal is a petition for writ of habeas corpus filed in the trial court).
APPEAL DISMISSED.
WEBSTER, DAVIS, and VAN NORTWICK, JJ., concur.